internal_revenue_service number release date index numbers 6041a ------------------------ ------------------------------------- ---------------------------------------------------- ------------------------ ---------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-131836-15 date date legend taxpayer ----------------------------------------------------------------------------------------------------- --------------------------------------------------- state ----------------- state administrative code ------------------------------------------------------ state administrative code a -------------------------------- state administrative code b -------------------------------- state administrative code c ---------------------------------------- state administrative code d -------------------------------- state administrative code e --------------------------------- state administrative code f -- ----------------------------- state statute -------------------------------------------------- state statute g ----------------------------- state statute h ---------------------------------- state administrative code i -------------------------------- state administrative code j -------------------------------- state statute k ------------------------------ state administrative code l -------------------------------- state administrative code m -------------------------------- state administrative code n ---------------------------------- program a ---------------------------------------------- program b ---------------------------------------------- dear -------------- the taxpayer an agency of state requested rulings on whether certain payments to individual care providers under state’s in-home supportive care programs will be treated plr-131836-15 as difficulty_of_care_payments excludable from the gross_income of the individual care provider under sec_131 of the internal_revenue_code code and therefore the taxpayer is not required under sec_6041 sec_6041a or sec_6051 to report the payments as wages subject_to income_tax the taxpayer is responsible for directing and overseeing the following two state in- home supportive care programs funded in part by the federal government through medicaid under title xix of the social_security act ssa state’s program pursuant to section k of the ssa known as program a state’s program pursuant to section of the ssa known as program b and these programs assist qualifying aged blind or disabled persons who are unable to perform activities_of_daily_living independently and who cannot remain safely at home without assistance see state administrative code a under both programs care providers include among others individual providers who provide in-home services to eligible individuals also referred to as care recipients or eligible recipients and residential providers including licensed adult family homes see state administrative code b under both programs in the case of an eligible_child the taxpayer will not compensate a responsible parent or other responsible adult for the care that would be provided to a child who does not have a disability or chronic illness see state administrative code c the taxpayer requested rulings regarding payments it makes under programs a and b to individual care providers when the care recipient lives in the care provider’s home the taxpayer also requested that the payments it makes to individual care providers under programs a and b be treated the same as the payments described in notice_2014_7 2014_4_irb_445 available at www irs gov irb 2014-4_irb ar06 html with the result that it may look to the q as on the notice for information on its reporting and withholding obligations specifically the taxpayer requested the following rulings medicaid payments made under program a pursuant to section k of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of code and therefore the taxpayer is not required under sec_6041 sec_6041a or sec_6051 to report these payments as wages to the care provider subject_to income_tax further the taxpayer may treat these payments the same as the excludable payments described in notice_2014_7 and it may look to the q as relating to the notice for information on its reporting and withholding obligations plr-131836-15 medicaid payments made under program b pursuant to section of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code and therefore the taxpayer is not required under sec_6041 sec_6041a or sec_6051 to report these payments as wages subject_to income_tax further the taxpayer may treat these payments the same as the excludable payments described in notice_2014_7 and it may look to the q as on the notice for information on its reporting and withholding obligations i background state offers in-home supportive care to aged blind or disabled individuals under two medicaid programs program a and program b which are funded by state and the federal government the taxpayer an agency of state administers both of state’s in- home supportive care programs in order to receive services under either program a or program b an applicant must request an assessment of need from the taxpayer and submit a medical evaluation see state administrative code d for both programs the taxpayer assesses at every twelve months the individual’s need for personal care services to live safely in a home setting and to avoid institutionalization see state administrative code e for both programs the taxpayer or a local agency processes applications for care services determines income and resource eligibility assesses the type and level of care necessary for an eligible_individual to safely remain at home and authorizes services under the individual’s plan of care see state administrative code f for both programs the taxpayer represents that it processes and approves payments to the individual care provider and that it files information returns and withholds and pays any applicable taxes on such payments in accord with previous rulings from the service regarding its employment_tax reporting responsibilities for payments under similar programs further the taxpayer represents that it reports the care recipient as the employer of the care provider on the information returns in accord with the previous rulings we are not ruling whether the conclusions in the previous rulings govern the specific payments at issue ii program descriptions title xix of the social_security act ssa authorizes federal grants to states for medical assistance to low-income persons who are age or over blind or disabled these medical assistance programs are jointly financed by the federal and state governments and are administered by the states within broad federal rules each state decides eligible groups types and range of services payment levels for services and administrative and operating procedures see cfr sec_430 plr-131836-15 a state program a pursuant to section k of the ssa section k of the ssa usc sec_1396n k includes in the definition of medical assistance certain home and community-based attendant services and supports for individuals who are eligible for medical assistance under the state plan and whose income does not exceed percent of the poverty_line or if greater the income level applicable for an individual who has been determined to require an institutional level of care to be eligible for nursing facility services under the state plan and with respect to whom that there has been a determination that but for the provision of such services the individual would require the level of care provided in a hospital a nursing facility an intermediate care facility for persons with intellectual disabilities or an institution for mental disease the cost of which could be reimbursed under the state plan state statute g authorizes state to provide medicaid personal care services under program a state statute h provides that personal care services means physical or verbal assistance with activities_of_daily_living and instrumental activities_of_daily_living provided because of a person’s disability as a condition of receiving services under program a the taxpayer must assess the applicant’s needs at least annually and make a determination that in the absence of in-home services the individual would require the level of care furnished in a hospital a nursing facility an intermediate care facility for individuals with intellectual disabilities an institution providing psychiatric services for individuals under age or an institution for mental diseases for individuals age or over or will likely need the level of care within days unless the services under program a are provided see state administrative code i and j b state program b pursuant to section of the ssa section a of the ssa usc sec_1396d a includes in the definition of medical assistance personal care services furnished to an individual who is not an inpatient or resident of a hospital nursing facility intermediate care facility for persons with intellectual disabilities or institution for mental disease that are a authorized by a physician in accordance with a plan of treatment or at the option of the state otherwise authorized for the individual in accordance with a service plan approved by the state b provided by a qualified_individual who is not a member of the individual’s family and c provided in the home or other permissible location program b pursuant to section a of the ssa and state statute k includes as medical assistance certain personal care services as a condition of receiving services under program b the taxpayer must assess the applicant’s needs at least annually and make a determination that the individual is unable to perform a certain number of activities_of_daily_living see state administrative code l and m iii law plr-131836-15 sec_61 of the code provides that except as otherwise provided gross_income means income from whatever source derived including compensation_for services sec_131 of the code excludes qualified_foster_care_payments from the gross_income of a foster care provider sec_131 of the code defines a qualified_foster_care_payment in part as any payment under a foster care program of a state or a political_subdivision that is either paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home or a difficulty of care payment sec_131 of the code defines a qualified_foster_individual as any individual who is living in a foster family home in which the individual was placed by an agency of a state or political_subdivision or by a qualified_foster_care_placement_agency sec_131 of the code defines a qualified_foster_care_placement_agency in part as a placement agency that is licensed or certified for the foster care program of a state or political_subdivision of a state sec_131 of the code defines difficulty_of_care_payments as compensation to a foster care provider for the additional care required because the qualified_foster_individual has a physical mental or emotional handicap the provider must provide the care in the provider’s foster family home a state must determine the need for this compensation and the payor must designate the compensation_for this purpose in the case of any foster home difficulty_of_care_payments are not excludable to the extent that the payments are for more than qualified foster individuals who have not attained age or qualified foster individuals who have attained age see sec_131 notice_2014_7 provides that the internal_revenue_service service will treat qualified medicaid waiver payments as difficulty_of_care_payments under sec_131 of the code that are excludable from the gross_income of the individual care provider the notice defines qualified medicaid waiver payments as payments by a state a political_subdivision of a state or an entity that is a certified medicaid provider under a medicaid waiver program to an individual care provider for nonmedical support services provided under a plan of care to an eligible_individual whether related or unrelated living in the individual care provider’s home the notice addresses only payments under a state medicaid home and community-based services waiver program under section c of the ssa q a1at www irs gov individuals certain-medicaid-waiver-payments-may-be- excludable-from-income provides that whether the service will treat payments received by an individual care provider under a state program other than a section c program as difficulty_of_care_payments excludable from the gross_income of the plr-131836-15 provider under sec_131 of the code will depend on the nature of the payments and the purpose and design of the program sec_3402 of the code relating to income_tax_withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures sec_6041 of the code provides in part that all persons engaged in a trade_or_business and making payments in the course of the trade_or_business to another person of wages or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year must render a return of information in the form and manner prescribed by regulations sec_1_6041-1 of the income_tax regulations regulations clarifies that the term all persons engaged in a trade_or_business includes states and their subdivisions sec_1_6041-1 of the regulations provides that income is fixed when it is to be paid in amounts definitely predetermined and that it is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-2 of the regulations provides that wages as defined in sec_3401 paid to an employee must be reported on form_w-2 wage and tax statement sec_6041 of the code provides in part that if any service-recipient engaged in a trade_or_business pays in the course of the trade_or_business remuneration aggregating dollar_figure or more in a calendar_year to a person for services performed by that person then the service-recipient shall make a return setting forth the aggregate amount of the payments for purposes of sec_6041a the term remuneration does not include amounts paid to any person for services performed by that person if the service-recipient knows that such amounts are excludable from the gross_income of the person performing the services see prop_reg sec_1_6041a-1 sec_6041a provides that sec_6041a does not apply if a statement regarding the services is required to be furnished under sec_6051 sec_6051 of the code provides that employers must furnish the tax_return copy and the employee's copy of form_w-2 to employees for remuneration paid during the calendar_year the form_w-2 must show among other information the total amount of wages paid subject_to_withholding of income_tax the total amount of wages paid subject_to social_security and medicare taxes and the total_amounts of income_tax and social_security and medicare taxes deducted and withheld sec_6051 of the code and sec_31_6051-2 of the employment_tax regulations provide that employers must file a copy of the form_w-2 with the social_security administration iv analysis plr-131836-15 a payments under state’s in-home supportive care programs will be treated as excludable difficulty_of_care_payments the underlying rationale in notice_2014_7 for treating certain medicaid waiver payments pursuant to section c of the ssa as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code is the similarity in purpose and design of medicaid waiver programs and foster care programs the notice provides sec_131 does not explicitly address whether payments under medicaid waiver programs are qualified_foster_care_payments medicaid waiver programs and state foster care programs however share similar oversight and purposes the purpose of medicaid waiver programs and the legislative_history of sec_131 reflect the fact that home care programs prevent the institutionalization of individuals with physical mental or emotional handicaps see cong rec stating that difficulty_of_care_payments are not income to the foster parents regardless of whether they dollar for dollar only cover expenses these parents are saving the taxpayers’ money by preventing institutionalization of these children s rep no pincite describing the purpose of the amendment to usc sec_1396n allowing medicaid waivers for home and community-based services as permitting the secretary to waive the current definition of covered m edicaid services to include certain nonmedical support services other than room and board which are provided pursuant to a plan of care to an individual otherwise at risk of being institutionalized and who would in the absence of such services be institutionalized both programs require state approval and oversight of the care of the individual in the provider’s home the programs share the objective of enabling individuals who otherwise would be institutionalized to live in a family home setting rather than in an institution and both difficulty_of_care_payments and medicaid waiver payments compensate for the additional care required whether certain payments under state’s in-home supportive care programs will be treated as difficulty_of_care_payments excludable from the gross_income of the individual care provider under sec_131 of the code depends on an analysis of the purpose and design of the programs and the nature of the payments purpose of state’s in-home supportive care programs eligibility for state’s programs varies slightly but both programs have the shared purpose of preventing institutionalization and enabling an eligible_individual to be cared for in a home setting program a pursuant to section k of the ssa and state administrative code i and a medicaid waiver program under section c of the ssa require that the taxpayer determine that the individual needs an institutional level of care program b provides for care to individuals who are at risk of institutionalization plr-131836-15 and requires the taxpayer to determine that the individual is unable to perform a certain number of activities_of_daily_living independently see state administrative code b thus the purpose of both of state’s in-home supportive care programs is similar to the purpose of foster care programs as stated in notice that is both of state’s in- home supportive care programs and foster care programs prevent institutionalization of individuals with physical mental or emotional handicaps and enable such individuals to be cared for in a home setting design of state’s in-home supportive care programs both of state’s in-home supportive care programs are administered by the taxpayer an agency of state for both programs the taxpayer or a local agency processes applications for assistance determines income and resource eligibility assesses the type and level of care necessary for an individual to remain safely at home and authorizes services under the individual’s plan of care thus the design of both of state’s in-home supportive care programs is similar to the design of foster care programs that is both of state’s in-home supportive care programs and foster care programs require approval and oversight by the state or an agency of the state of the individual’s care in the provider’s home nature of payments under state’s in-home supportive care programs the nature of the payments is similar under both of state’s in-home supportive care programs both programs provide personal care services and supports that include assistance with the activities_of_daily_living the instrumental activities_of_daily_living and health-related tasks the nature of the payments to individual care providers under both of state’s in-home supportive care programs is similar to the nature of difficulty_of_care_payments difficulty_of_care_payments compensate a provider for the additional care required because an individual has a physical mental or emotional handicap similarly an in-home supportive care provider receives compensation_for the additional care required by an individual who needs assistance with activities_of_daily_living to remain safely at home and to prevent institutionalization see state administrative code c and n accordingly the purpose and design of both of state’s in-home supportive care programs are similar to the purpose and design of foster care programs and the nature of the payments to providers is similar to the nature of difficulty_of_care_payments under sec_131 of the code therefore payments under both of state’s in-home supportive care programs to an individual care provider for in-home supportive care provided for an eligible recipient who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code b taxpayer’s reporting and withholding obligations in general plr-131836-15 in general payments made to an individual care provider as an employee of the care recipient as employer are wages that would be includable in the provider’s gross_income and subject_to income_tax under sec_61 of the code reportable on form_w-2 under sec_6041 and sec_6051 and subject_to income_tax_withholding under sec_3402 however payments made to an individual care provider that are excludable from the gross_income of the provider under sec_131 are not reportable under sec_6041 or sec_6051 as wages subject_to income_tax and income_tax_withholding nevertheless payments made to an individual care provider generally are wages subject_to taxes under the federal_insurance_contributions_act fica also known as social_security and medicare taxes and the federal_unemployment_tax_act futa unless an exception applies specifically if the care recipient and not an outside agency is the employer of the individual care provider the fica tax rules for domestic_service household work done in or around the care recipient employer’s home may apply under those rules payments for services performed for a spouse or a child and services performed for a parent by a child under the age of generally are not subject_to fica tax under in addition if wages for domestic services paid sec_3121 of the code during a calendar_year are below a threshold dollar_figure for the wages are not subject_to fica tax under sec_3121 and sec_3121 similarly payments for services performed for a spouse or a child and services performed for a parent by a child under the age of are not subject_to futa_tax under sec_3306 in addition there is a dollar threshold for wages paid to all household employees for purposes of futa_tax under sec_3306 accordingly for those payments that are excludable from an individual care provider's gross_income under sec_131 of the code the taxpayer is not required under sec_6041 or sec_6051 to report the payments as wages subject_to income_tax and income_tax_withholding however the taxpayer may be required under sec_6051 to report the payments as wages to the individual care provider subject_to fica and futa taxes unless one of the exceptions applies in addition the taxpayer may look to the q as on notice_2014_7 in particular q a sec_15 - available on irs gov at https www irs gov individuals certain-medicaid-waiver-payments-may-be-excludable- from-income and publication household employer’s tax guide also available on irs gov for further information on its reporting and withholding obligations in addition reporting is not required under sec_6041a of the code sec_6041a provides that reporting is not required under sec_6041a if reporting for the services is required under sec_6051 therefore if the payments are wages subject_to fica and futa and thus reportable under sec_6051 no reporting is required under sec_6041a further if there is an exception to fica and futa reporting such that reporting is not required under sec_6051 the payments would also not be reportable under sec_6041a because the taxpayer knows that the plr-131836-15 payments are excludable from the income of the care provider see prop_reg sec_1_6041a-1 v conclusions for the reasons explained above the described payments under both of state’s in- home supportive care programs will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code specifically the following rulings are granted medicaid payments made under program a pursuant to section k of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax further the taxpayer is not required to report these payments under sec_6041a medicaid payments made under program b pursuant to section of the ssa to an individual care provider for in-home supportive care provided for an eligible recipient whether related or unrelated who resides in the provider’s home will be treated as difficulty_of_care_payments excludable from the gross_income of the provider under sec_131 of the code therefore the taxpayer is not required under sec_6041 or sec_6051 to report these payments as wages subject_to income_tax further the taxpayer is not required to report these payments under sec_6041a the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent all taxpayer identifying information has been redacted as required under sec_6110 plr-131836-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely donna welsh senior technician reviewer branch income_tax accounting cc
